PER CURIAMi •
Epitomized Opinion
Columbus brought an action in interpleader against the Commercial Credit Co. and the Rapp Co. to determine which one- was entitled to certain funds in the city’s hands due on a *15public improvement contract. Both .companies based their claims on conflicting rights of action against a construction company to whom the city was indebted on a public improvement. TJie credit company obtained a judgment against the construction company and by garnishment proceedings filed August 19, 1916, perfected its lien against the city.
Attorneys—Charles A. Leach, L. F. Laylin, for City of Columbus; Harvey Jones, for Com- ' mercial Credit Co.; H. H. Lucas, for Rapp Co.; all ojf Columbus.
. The Rapp Co. furnished materials , for the ■ construction company and in partial payment thereof was given an assignment on .funds due .from the city. This assignment was o,f the date of September 12, 1916. It .also appears ;that on August 19th the city paid .the construction company the amount of the claim due the Rapp' Co. and that the latter received said .payment.. It further appears that a few days prior to the filing of garnishment proceedings the Rapp Co. entered into an executory contract not to file a mechanic’s lien in consideration of the proposed assignment completed September 12th. The common pleas found in favor of the Rapp Co. The Credit Company then filed appeal in the court of appeals, which held:
1. In the absence of proof of notice of the pendency of the attachment proceedings at the i time of payment to the Rapp Co. the city is protected as to that payment.
2. Actual assignment to the Rapp Co. not having been completed until Sept. .12th, it ■ is not entitled to the remainder of funds due the Construction Co. but that such, funds are subject to the attachment and should be- applied accordingly. . ■• ■ .